         Case 1:20-cv-00228-MCW Document 9 Filed 11/16/20 Page 1 of 3




         In the United States Court of Federal Claims
                                          No. 20-228C
                                  (Filed: November 16, 2020)


*****************************
                            *
DONNA GLYN SNELLER,         *
                            *
               Plaintiff,   *
                            *
          v.                *
                            *
THE UNITED STATES,          *
                            *
               Defendant.   *
                            *
*****************************

                 _________________________________________________

                               ORDER OF DISMISSAL
                 __________________________________________________

WILLIAMS, Senior Judge.


        This matter comes before the Court on Defendant’s motion to dismiss for lack of subject-
matter jurisdiction. For the reasons stated below, Defendant’s motion is GRANTED.
                                         Background 1
        Plaintiff pro se Donna Glyn Sneller appears to be an adherent of the sovereign citizen
movement. Compl. at 2. “Sovereign citizens” believe that, although a person is born and resides
in the United States, she is her own sovereign and not a United States citizen. Ammon v. United
States, 142 Fed. Cl. 210, 214 (2019). Sovereign citizens “believe that they are not subject to
government authority and employ various tactics in an attempt to, among other acts, avoid paying
taxes, extinguish debts, and derail criminal proceedings.” Id. The sovereign citizen movement
teaches that citizens may recover “profits” held in their “secret, individual trust accounts” by
employing a process known as “redemption.” Gravatt v. United States, 100 Fed. Cl. 279, 283
(2011) (quoting Bryant v. Wash. Mut. Bank, 524 F. Supp. 2d 753, 759 (W.D. Va. 2007)).

       In her Complaint, filed February 27, 2020, Plaintiff asserts that she is the beneficiary of
“the Cestui Que Vie Trust and a living breathing flesh N blood creation of God.” Compl. at 3.


1      This background is derived from Plaintiff’s Complaint and exhibits, Defendant’s Motion
to Dismiss, and Plaintiff’s Response.
          Case 1:20-cv-00228-MCW Document 9 Filed 11/16/20 Page 2 of 3




Plaintiff asserts that she is not a citizen of the United States and that this Court has a subordinate
duty to her own “one supreme court.” Id. at 2. According to Plaintiff, she has “continually been
presumed to be an artificially created person” created by the 14th Amendment, which her “one
supreme court” declared a “fraud.” Id. at 1, 3; ECF No. 1, Ex., at 21-30.
         Plaintiff asks that this Court (1) recognize her “as a God created living being not the
artificially created citizen of the UNITED STATES OF AMERICA;” (2) release her from the
presumption that she is “a 14 th amendment created citizen;” (3) vindicate her of “any and all
wrongdoing according to the statutes and color of law;” and (4) declare that her own one supreme
court be recognized as the only constitutional court competent to give relief in all cases affecting
her. Compl. at 3. Plaintiff seeks $26,500,000 in “damages and duress.” Id.
                                             Discussion

        Plaintiff has the burden of establishing subject-matter jurisdiction in this Court. Reynolds
v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). The Court must dismiss
the action if it finds subject-matter jurisdiction to be lacking. Adair v. United States, 497 F.3d
1244, 1251 (Fed. Cir. 2007). The Court assumes all factual allegations as true and will construe
the Complaint in a manner most favorable to Plaintiff when ruling on a motion to dismiss pursuant
to Rule 12(b)(1). Pennington Seed, Inc. v. Produce Exch. No. 299, 457 F.3d 1334, 1338 (Fed. Cir.
2006).
        The filings of pro se litigants are held to “‘less stringent standards than formal pleadings
drafted by lawyers.’” Naskar v. United States, 82 Fed. Cl. 319, 320 (2008) (quoting Haines v.
Kerner, 404 U.S. 519, 520 (1972)). However, pro se plaintiffs still bear the burden of establishing
the Court’s jurisdiction and must do so by a preponderance of the evidence. Reynolds, 846 F.2d
at 748; Tindle v. United States, 56 Fed. Cl. 337, 341 (2003).

        The Tucker Act grants this Court jurisdiction over “any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2012). The Tucker
Act is not money-mandating, but rather is a jurisdictional statute. United States v. Testan, 424
U.S. 392, 398 (1976). To establish jurisdiction, a plaintiff “must identify a separate source of
substantive law that creates the right to money damages.” Jan’s Helicopter Serv., Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008) (internal citation and quotation marks
omitted). “[The] claimant must demonstrate that the source of substantive law [s]he relies upon
‘can fairly be interpreted as mandating compensation by the Federal Government for the damages
sustained.’” United States v. Mitchell, 463 U.S. 206, 216-17 (1983) (quoting Testan, 424 U.S. at
400).

        Plaintiff’s Complaint fails to state a claim that is within this Court’s jurisdiction. Plaintiff
seeks to be recognized as a “God created living being” only subject to her own supreme court and
not as a United States citizen. This Court, however, does not have jurisdiction over citizenship
issues. See Harvey v. United States, 149 Fed. Cl. 751, 774 (2020), appeal filed, No. 20-2279 (Fed.
Cir. Sept. 16, 2020) (“[T]he jurisdiction of the United States Court of Federal Claims does not
include jurisdiction over citizenship issues.”). Similarly, to the extent that Plaintiff seeks


                                                   2
          Case 1:20-cv-00228-MCW Document 9 Filed 11/16/20 Page 3 of 3




recognition of her “one supreme court” as the only constitutional court competent to give relief in
cases affecting Plaintiff, this Court lacks jurisdiction. See id.

        Plaintiff appears to identify several statutes as providing the bases for this Court’s
jurisdiction, including 18 U.S.C. § 241 (“conspiracy against rights”), 18 U.S.C. § 242 (“deprivation
of rights under color of law”), 28 U.S.C. § 1651 (“writs”), 28 U.S.C. § 2072 (“rules of procedure
and evidence; power to prescribe”), 28 U.S.C. § 2071 (“rule-making power generally”), and 28
U.S.C. § 1333(1) (“admiralty, maritime and prize cases”). Id. at 1. This Court, however, lacks
jurisdiction to hear claims under 18 U.S.C. §§ 241-42, as this Court has no jurisdiction over claims
arising under the criminal code. See Double Lion Uchet Express Tr. v. United States, 149 Fed.
Cl. 415, 421 (2020).
        None of the other statutes Plaintiff cites confer jurisdiction as they are not money-
mandating. Jurisdiction does not lie under 28 U.S.C. §§ 1651, 2072, and 2071 because these
statutes outline federal judicial procedure and are not sources of substantive law that create the
right to money damages. Nor does Section 1333(1) of Title 28, which concerns matters in
admiralty, provide this Court with jurisdiction. See Brashear v. United States, 776 Fed. App’x
679, 681-82 (Fed. Cir. 2019) (“The Tucker Act, however, confers upon the Court of Federal Claims
jurisdiction to consider only claims ‘against the United States,’ but does not extend to those in
admiralty.”).

                                               Conclusion

       Defendant’s Motion to Dismiss is GRANTED. The Clerk is directed to dismiss this action.



                                                  Mary Ellen Coster Williams
                                                  MARY ELLEN COSTER WILLIAMS
                                                  Senior Judge




                                                 3
